                      Case 6:16-cv-00550-BKS-TWD Document 126 Filed 08/02/19 Page 1 of 6

                          DEPARTMENT OF LAW
                          OFFICE OF THE CORPORATION COUNSEL
                          CITY OF SYRACUSE, MAYOR BEN WALSH



                          August 2, 2019
Kristen E. Smith
Corporation Counsel       SENT ELECTRONICALLY VIA CM/ECF
                          Hon. Brenda K. Sannes, U.S. District Judge
Joseph W. Barry III       Federal Building and U.S. Courthouse
First Assistant
Corporation Counsel       P.O. Box 7336
                          Syracuse NY 13261-7336
Christina F. DeJoseph
Senior Assistant                   Re:     Montanez v. City of Syracuse, et al.
Corporation Counsel
                                           Case No. 6:16-CV-00550 (BKS/TWD)
Catherine E. Carnrike
Meghan E. Ryan            Dear Judge Sannes:
Amanda R. Harrington
John C. Black Jr.
Kathryn M. Ryan
                          Defendants, City of Syracuse (“the City”) and Captain Thomas Galvin (“Galvin”)
Ramona L. Rabeler         (collectively, “City Defendants”), file this letter brief in opposition to Plaintiff’s three
Todd M. Long              motions in limine filed on July 26, 2019. See Dkt. No. 122. City Defendants respectfully
Khalid Bashjawish         request that the Court deny Plaintiff’s motions, and, where appropriate, rule in favor of
Lee R. Terry              the admissibility of certain evidence as further described below.
Sarah A. Lafen
Daniel C. Bollana
Leigh A. Lieberman        In support of City Defendants’ opposition to Plaintiff’s motions, City Defendants have
                          enclosed as Exhibit “A” Plaintiff’s Response to Chester Thompson’s Interrogatories, as
                          Exhibit “B” relevant portions of the deposition of Plaintiff, and as Exhibit “C” relevant
                          portions of the deposition of John Baggett.

                              I.   Response to Motion in limine No. 1: Prior arrests and convictions should be
                                   determined admissible insofar as they comply with Fed. R. Evid. 609

                          Plaintiff asks this Court to preclude any reference to her prior arrests or convictions
                          because the probative value of that reference would be outweighed by the danger of
                          unfair prejudice. See Dkt. No. 122-1, pp. 1-2. Admittedly, Plaintiff’s Counsel is only aware
                          of those arrests or convictions that Plaintiff testified about during her deposition. City
                          Defendants are currently unaware of any other convictions as well. However, if City
Department of Law         Defendants become aware of any previously undisclosed convictions that conform to Fed.
Office of Corp. Counsel   R. Evid. 609, City Defendants will seek to have them admitted
233 E. Washington St.
City Hall, Room 300
Syracuse, N.Y. 13202          II. Response to Motion in limine No. 2: Plaintiff’s previous exposure to sexual
                                  violence is relevant and probative to the nature and extent of her alleged
Office 315 448-8400               compensatory damages and should be admitted as an exception to Fed. R. Evid.
Fax 315 448-8381
Email law@syrgov.net
                                  412.

www.syrgov.net            City Defendants are disturbed by and sympathetic to Plaintiff’s tragic exposure to sexual
                          violence as a young child, and later her subjection to sexual exploitation fueled in part by



                                           Service of papers or process by facsimile or other electronic method is not acceptable.
      Case 6:16-cv-00550-BKS-TWD Document 126 Filed 08/02/19 Page 2 of 6



Montanez v. City of Syracuse, et al.                                                          2 August 2019
                                                                                                     Page 2




her abusive ex-husband’s drug habit. Unfortunately, these very moral and social tragedies have a direct
relationship to Plaintiff’s allegation that the underlying incident in this matter is the sole cause of her
severe emotional distress.

Plaintiff incorrectly asserts that City Defendants’ intended use of this testimonial evidence to illustrate
her “sexual predisposition.” Dkt. No. 122-1, p. 2. This is, by no means, City Defendants intention with
respect to the traumatic events Plaintiff has been forced to suffer. Rather, City Defendants seek its
admission only to support the argument that her previous exposure to sexual trauma serves to
diminish her compensatory damages claims vis-à-vis the underlying incident in this lawsuit. See, e.g.,
Gretzinger v. Univ. of Hawaii, 156 F.3d 1236 (9th Cir. 1998) (“We agree with the trial court that the
evidence of the alleged prior rape was highly probative on the issue[] of [the plaintiff’s] emotional
distress damages . . . .”).

Plaintiff summarily argues that her previous sexual behavior is irrelevant (Fed. R. Evid. 402) and
prejudicial (Fed. R. Evid. 403), with nothing more. Because Plaintiff incorrectly assumes that City
Defendants seek only to prove her “sexual predisposition,” Plaintiff alleges that her prior sexual
behavior is inadmissible pursuant to Fed. R. Evid. 412, without noting that the rule is subject to certain
exceptions in civil cases. Plaintiff is referring to her April 4, 2017 deposition testimony in which she
described having been the victim of childhood sexual assault (see Ex. B, pp. 110-111) and two-year
period in the early 2000s in which her then-husband subjected her to sexual exploitation to fuel their
drug habit (see id. at 111, 157-162).

The law on emotional damages in a section 1983 action is well-established. When a plaintiff seeks
“damages for violations of [his or her] constitutional rights, the level of damages is ordinarily
determined according to principles derived from the common law of torts.” Memphis Cmty. Sch. Dist. v.
Stachura, 477 U.S. 299, 305-06 (1986). Compensable injuries “may include not only out-of-pocket loss
and other monetary harms, but also such injuries as impairment of reputation, personal humiliation,
and mental anguish and suffering.” Id. at 307 (internal quotation marks omitted). Courts, however, are
faced with a “difficult task” in attempting to place a value on the plaintiff’s emotional damage in part
because “the extent of emotional injury does not readily translate into dollar amounts.” Mathie v. Fries,
121 F.3d 808, 814 (2d Cir. 1997).

During discovery, in her response to Defendant Chester Thompson’s interrogatory regarding her
injuries, Plaintiff states that she suffered “severe emotional distress, pain and suffering, and loss of
enjoyment of life” as a direct result of the alleged sexual assault. See Ex. A, Interrogatory No. 2. Courts
have permitted defendants to admit evidence of previous sexual activity or assaults against plaintiff in
a sexual assault civil case in order to diminish plaintiff’s emotional damages claims. See, e.g., Trinidad v.
City of Boston, No. 07-CV-11679, 2011 WL 915338, at *5 (D. Mass. Mar. 15, 2011) (where plaintiff
“worked as a call girl under the direction of various men since the age of thirteen” and had “a
documented history of mental health problems and treatment that both pre- and post-date . . .
assaults” a reduction of the judgment was warranted pursuant to Fed. R. Civ. P. Rule 59 motion);
Walker v. Crawford, No. 97-CV-1033, 1999 WL 33921852, at *2 (N.D. Ohio Oct. 1, 1999) (evidence of
      Case 6:16-cv-00550-BKS-TWD Document 126 Filed 08/02/19 Page 3 of 6



Montanez v. City of Syracuse, et al.                                                          2 August 2019
                                                                                                     Page 3




plaintiffs being sexually assaulted as adults may be admissible to the “emotional component of their
damages claim”).

Although Rule 412 does prohibit the use of prior sexual behavior of a plaintiff who alleges sexual
misconduct, the court may admit such evidence “if its probative value substantially outweighs the
danger of harm to any victim and of unfair prejudice to any party . . . .” See id.

Courts have found that the Rule 412 exception applies when discovery is sought regarding a plaintiff’s
previous sexual activities related to prostitution when a plaintiff has placed the matter into controversy
in her damages claims. See, e.g., Doe No. 2 v. Epstein, 08-80232, 2009 WL 10667853, at *4 (S.D. Fla Oct.
28, 2009) (permitting discovery of specific instances wherein plaintiff received compensation or
consideration for sex acts relevant and permitted where plaintiff alleges in her damages that
defendant’s actions affected her emotionally in her relationships and “antisocial behavior.” Defendant
had right to know if there were other causes to these damages); Doe v. City of San Diego, 12-CV-0689,
2013 WL 3989193, at *5 (S.D. Cal. Aug. 1, 2013) (with respect to damages, the court was persuaded
that inquiry into plaintiff's sexual history and behavior was relevant because plaintiff’s allegations of
emotional distress and its nature and extent could be measured by subsequent sexual behavior).

Rule 412’s exception is magnified in favor of admissibility of past physical, sexual, and emotional abuse
relevant to damages where “[t]he record indicates that [the plaintiff] has endured numerous hardships
in her life.” Kahle v. Leonard, 04-CV-5024, 2008 WL 11450648, at *1 (D.S.D. Feb. 15, 2008) (court,
regrettably, granted admission of evidence of past abuse to sexual assault victim-plaintiff, ruling:
“[w]hile this past history in no way lessens the harm that [plaintiff] is alleged to have suffered in this
case, it does provide evidence that the alleged pain and suffering that [plaintiff] experienced, and will
experience in the future, is not entirely the result of the alleged sexual misconduct of defendant . . .”
(emphasis supplied) (citing Delaney v. City of Hampton, 999 F. Supp. 794, 796 (E.D. Va. 1997) (holding
that evidence of past sexual abuse was admissible to “show that other stressor’s in [the plaintiff’s] life
besides the alleged abuse by [the defendant] might be responsible for her psychiatric condition)) (citing
Giron v. Corr. Corp. of Am. 981 F. Supp. 1406, 1408 (D.N.M. 1997) (allowing discovery of prior sexual
abuse on the theory that the prior abuse was a potential cause of the pain and suffering of the
plaintiff)).

Here, Plaintiff’s previous sexual activity would not be offered at trial as to her reputation or credibility,
but—regrettably—only for the purpose of repudiating the idea that the alleged actions of Chester
Thompson were the sole cause of her alleged emotional damages. Plaintiff testified in her interrogatory
responses that as a result of the alleged assault of Chester Thompson, she suffered “severe emotional
distress, pain and suffering, and loss of enjoyment of life.” See Ex. A, Interrogatory No. 2. Plaintiff
further testified during her deposition that her abusive former husband, had arranged for Plaintiff to
have sex with four different men for either heroin or money to purchase heroin for the two of them in
the early 2000s. Id. at 159-60. Plaintiff also acknowledged in the same deposition that she suffered
childhood sexual trauma at the hands of her mother’s boyfriend:
      Case 6:16-cv-00550-BKS-TWD Document 126 Filed 08/02/19 Page 4 of 6



Montanez v. City of Syracuse, et al.                                                        2 August 2019
                                                                                                   Page 4




             Q:           Have you ever been the victim of a sexual assault or a sexual
                          trauma prior to what happened with Officer Thompson?

             A:           Well, with my mother’s boyfriend. I was too young to know what
                          trauma was because I was very young. I had to have been maybe
                          like maybe seven or eight or maybe younger. I just don’t
                          remember, but I just remember him so I don’t know because I was
                          too young to know what it was.

Ex. B, pp. 111, lines 6-14.

These traumatic and heart-wrenching experiences in Plaintiff’s life—both sexual and assaultive in
nature—sadly have a causal connection to any emotional trauma she has suffered by her own
admission. Defendants would only offer this evidence to diminish accordingly Plaintiff’s allegations that
the incident involving Chester Thompson was the sole cause of her compensatory damages including
“severe emotional distress, pain and suffering, and loss of enjoyment of life.” Moreover, the nature and
extent of the injury from the underlying incident here can be measured by the jury in light of testimony
about her previous victimization.

In this capacity alone, Plaintiff’s testimony about past sexual abuse has immense probative value in City
Defendants’ defense in their damages case. The prejudicial impact of these incidents, if any, would be
minimal as the nature of these incidents do not diminish Plaintiff’s credibility. If anything, the traumas
suffered by Plaintiff would bolster her credibility and sympathy to the jury as the victim of sexual
exploitation perpetrated by her former husband and childhood sexual assault, at the risk of all
Defendants regarding portions of the trial related to liability.

Moreover, the nature and timing of the incidents would be too removed to confuse the jury as to the
issues before them regarding the alleged sexual assault by Chester Thompson. Consequently and
regrettably, Plaintiff’s prior sexual victimization should be admitted for the sole and very limited
purposes of opposing Plaintiff’s compensatory damages case.

    III. Response to Motion in limine No. 3: The Court should not preclude evidence of Plaintiff’s e-
         mail to John Baggett because it is a party admission that is relevant to Plaintiff’s bias.

In his deposition, former Syracuse Police Department Office John Baggett (“Mr. Baggett”), an African-
American male, testified that he received an e-mail from Plaintiff stating “[w]e can beat these white
people” and asking “why won’t you help me? We can beat these white people if we just stick
together.” Ex. C, p. 48. These statements—and others of the same sum and substance on pages 47
through 49 of Mr. Baggett’s deposition transcript—are admissible as party admissions of Plaintiff (see
Fed. R. Evid. 801(d)(2)), although not offered for the truth of the matter asserted. Moreover, Plaintiff’s
statements are relevant because they illustrate her attempt to influence a witness through racially
prejudicial animus. Ultimately, these admissions are relevant and admissible because they undermine
      Case 6:16-cv-00550-BKS-TWD Document 126 Filed 08/02/19 Page 5 of 6



Montanez v. City of Syracuse, et al.                                                          2 August 2019
                                                                                                     Page 5




Plaintiff’s credibility in her racial biases. See Fed. R. Evid. 401.

With nothing more than a perfunctory recitation of the legal standard, plaintiff argues that Mr.
Baggett’s testimony is irrelevant (Fed. R. Evid. 402) and that the probative value of these statements
are substantially outweighed by a danger of unfair prejudice (Fed. R. Evid. 403).

“Any party, including the party that called the witness, may attack the witness’s credibility.” Fed. R.
Evid. 607. It is well-established that a witness’s “ ‘credibility’ may be attacked ‘by means of cross-
examination directed toward revealing possible biases, prejudices, or ulterior motives of the witness as
they may relate directly to issues or personalities in the case at hand.’ ” Fuentes v. T. Griffin, 829 F.3d
233, 247 (2d Cir. 2016) (quoting Davis v. Alaska, 415 U.S. 308, 315-16 (1974)); see, e.g., United States v.
Abel, 469 U.S. 45, 52 (1984) (“[b]ias is a term used . . . to describe the relationship between a party and
a witness which might lead the witness to slant, unconsciously or otherwise, his testimony in favor of or
against a party”).

“Cross-examination is especially ‘important where the evidence consists of the testimony of individuals
whose memory might be faulty or who, in fact, might be perjurers or persons motivated by malice,
vindictiveness, intolerance, prejudice, or jealousy.’” Id. (quoting Greene v. McElroy, 360 U.S. 474, 496
(1959). “A successful showing of bias on the part of a witness would have a tendency to make the facts
to which he testified less probable in the eyes of the jury than it would be without such testimony.” Id.
(quoting Abel, 469 U.S. at 51 (holding gang affiliation evidence admissible at trial to demonstrate
criminal defendant’s racial bias)).

“[A] witness’s motivation in testifying,” is “a proper and important function” of cross-examination.
Davis, 415 U.S. at 316 (refusal to allow defendant to cross-examine key prosecution witness to show his
probation status following an adjudication of juvenile delinquency denied defendant his constitutional
right to confront witnesses). To that end, courts, including the Supreme Court, have repeatedly
“acknowledged the highly probative value of [bias] evidence to establish not only the fact of [the racial]
bias but also its source and strength.” Lugo v. Miller, 03-CV-2004, 2014 WL 1956659, at *19 (C.D. Cal.
Feb. 25, 2014) (citing Abel 469 U.S. at 54); see, e.g., Behler v. Hanlon, 199 F.R.D 553, 557 (D. Md. 2001)
(“ ‘bias of a witness is always significant in assessing credibility.’ . . . . Thus, the central purpose of
bias/prejudice impeachment is to diminish the credibility of the witness impeached”). The Court in
Davis v. Alaska noted that the providence of judging the witness’s credibility is the jury’s and the jury is
“entitled to have the benefit of the defense theory before them so that they could make an informed
judgment as to the weight to place on [the witness’s] testimony. Davis, 415 U.S. at 317.

Despite Plaintiff summarily asserting that these e-mails to Mr. Baggett are prejudicial, it is not clear
what, if any prejudicial effect such statements would have on the jury. While Plaintiff’s comments
reflected her racial bias, they were not so antagonistic, vulgar, or caustic in nature so as to create a
prejudicial effect where a reasonable juror would characterize Plaintiff as an individual who is blindly
motivated by her prejudice in bringing this action against City Defendants.
         Case 6:16-cv-00550-BKS-TWD Document 126 Filed 08/02/19 Page 6 of 6



Montanez v. City of Syracuse, et al.                                                        2 August 2019
                                                                                                   Page 6




Moreover, and contrary to Plaintiff’s assertion, admission would not confuse the issues before the jury.
Plaintiff has not alleged that Chester Thompson’s actions were motivated by race. Furthermore, for the
same reasons that the jury would not be misled by this impeachment of Plaintiff’s credibility, Plaintiff’s
racial biases would be one relevant point of motivation relating directly to this case, and would not go
astray into a trial within a trial about an unrelated comment regarding her alleged racial prejudices.

Plaintiff’s statements are merely one factor that relates to Plaintiff’s credibility as a witness. The
statements made by Plaintiff to Mr. Baggett illustrate that, among other things, Plaintiff is at least
partially motivated by her own, racially prejudicial sentiments in testifying against Defendants.
Consequently, as to Plaintiff’s credibility as a witness, these racially charged statements should be
deemed admissible.

We thank you for your attention and consideration in this matter.

Respectfully submitted,

        /s/
Todd M. Long, Esq.
Assistant Corporation Counsel
Federal Bar Roll No. 519301

TML/
Encls.

CC:       All attorneys of record electronically via CM/ECF
